Citation Nr: 0002618	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-11 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991) 
for a pancreas disorder, scars of the midline and side, a 
blood pressure condition, a psychiatric disability, and a 
diaphragm disorder.

Entitlement to a higher rating for a laparotomy scar, 
initially assigned a zero percent rating, effective from 
January 1997.


REPRESENTATION

Appellant represented by:	William J. Gallitto, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January and July 1998 RO rating decisions that denied 
benefits under 38 U.S.C.A. § 1151 for a pancreas disorder, 
scars of the midline and side, a blood pressure condition, a 
psychiatric disorder, and a diaphragm disorder; and granted 
service connection for a laparotomy scar and assigned a 
zero percent rating, effective from January 1997.

At a hearing before the undersigned sitting at the RO in May 
1999, the veteran requested a higher rating for residuals of 
splenectomy (rated 30 percent) for benefits pursuant to 
38 U.S.C.A. § 1151.  A review of the record shows that this 
claim has not been adjudicated by the RO.  Hence, this matter 
is not for appellate consideration.  A review of the 
veteran's substantive appeal raises the question of whether 
he wants to make this claim.  The claim is referred to the RO 
for appropriate action.

The issue of entitlement to a higher rating for a laparotomy 
scar, initially assigned a zero percent evaluation, will be 
addressed in the remand portion of this decision.



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of current disabilities 
of the pancreas and diaphragm.

2.  The veteran has not submitted competent (medical) 
evidence linking additional scars, a blood pressure 
condition, and a psychiatric condition to hospitalization, 
medical or surgical treatment authorized by VA or to the 
pursuit of VA vocational rehabilitation training.


CONCLUSION OF LAW

The claims for benefits pursuant to 38 U.S.C.A. § 1151 for a 
pancreas disorder, scars of the midline and side, a blood 
pressure condition, a psychiatric condition, and a diaphragm 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the Secretary, 
or as a result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation under this chapter and DIC 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation or death were 
service-connected.  38 C.F.R. § 1151, effective prior to 
October 1, 1997.  The regulatory framework developed by VA to 
implement 38 U.S.C.A. § 1151 is contained at 38 C.F.R. 
§ 3.358.  

The provisions of 38 U.S.C.A. § 1151 were amended in 1996.  
These amendments, however, were made applicable only to 
claims filed on or after October 1, 1997, and because the 
veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in January 1997, the earlier version of section 1151 is 
the only version applicable in this case.

Section 1151, effective prior to October 1, 1997, provides 
that benefits for a disability compensable thereunder shall 
be awarded in the same manner as if such disability were 
service-connected.  Under the circumstances, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) has held that the requirements 
for a well-grounded claim under this section parallel those 
generally set forth for establishing other service connection 
claims.  Jones v. West, 12 Vet. App. 460 (1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims for benefits 
under 38 U.S.C.A. § 1151 for a pancreas disorder, scars of 
the midline and side, a blood pressure condition, a 
psychiatric disorder, and a diaphragm disorder are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim for benefits under the provisions of 
38 U.S.C.A. § 1151, this generally means that (1) there is 
medical evidence of a current disability; (2) there is 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones, 12 Vet. App. 460.

The veteran's statements and testimony before the undersigned 
in May 1999 are to the effect that he was hospitalized at a 
VA medical facility in February 1987 for the placement of a 
chest tube for treatment of a non-service-connected 
disability and that the chest tube was inadvertently placed 
across the diaphragm and impaled the spleen and a small area 
of the pancreas.  He maintains that he now has a pancreas 
disorder, scars of the midline and side, blood pressure 
problems, a psychiatric disability, and a diaphragm disorder 
secondary to this treatment.

VA medical records, including clinical records, of his VA 
hospitalization from January to March 1987, reveal that the 
veteran was admitted for treatment for alcohol and cocaine 
abuse.  While in the hospital, he complained of toothache and 
underwent a dental procedure with drainage of infection.  He 
apparently had been taking Penicillin one week previous to 
admission for bronchitis and started having mild anterior 
cervical lymphadenopathy.  A chest X-ray on February 3 was 
obtained because he had a bout of hemoptysis with productive 
sputum that was read as normal.  He began to have chest pain, 
pleuritic type in nature, that was only relieved with 
standing and abducting his arms.  He complained of night 
sweats.  He was given medication.  A chest X-ray on February 
17 revealed a 6 centimeter left upper lobe cavitation with 
air fluid levels.  Sputum culture at that time with gram 
stain showed gram negative rods and gram positive cocci in 
chains.  He continued to worsen and a chest X-ray on February 
19 was consistent with lung abscess.  He complained of 
increased pain and respiratory distress.  He underwent 
thoracentesis on February 23 that revealed 50 cc of turbid 
yellow fluid that was sent off and essentially showed white 
blood cells too numerous to count, numerous gram positive 
cocci, and gram negative rods.  It was felt that this case 
was consistent with an empyema and that he would require tube 
thoracostomy placement.  He underwent bronchoscopy on 
February 25 that revealed a lot of pus in the left upper 
lobe.  He was transferred to another VA medical facility and 
underwent tube thoracostomy placement on February 27.  

The chest tube was inadvertently placed across the diaphragm 
and impaled the veteran's spleen.  He had periods of 
hypotension.  He was taken to the operating room for an 
emergency laparotomy and possible thoracotomy.  A subcostal 
incision was made and the abdomen was entered without 
incident.  There was a large amount, approximately 3 units, 
of clotted blood present in the left upper and left lower 
quadrants.  This was slowly removed and there was active 
bleeding from the spleen.  An emergency splenectomy was 
performed.  There was a small area of the tail of the 
pancreas that had been entered.  There was no active 
bleeding.  The left upper quadrant was irrigated.  Hemostasis 
was achieved with electrocautery.  There was no evidence of 
other injury.  The diagnoses were status post bronchitis, 
developing into left lung abscess with subsequent abscess 
formation and empyema requiring tube thoracostomy placement 
and resulting splenectomy secondary to trauma to the spleen 
during chest tube placement; alcohol and drug use; chipped 
right upper frontal incisor; thrombocytosis; and 
hypertension, no eyeground changes.

With regard to the claim for benefits under 38 U.S.C.A. 
§ 1151 for a pancreas disorder, the VA reports of the 
veteran's treatment in early 1987 reveal that a small area of 
the tail of the pancreas was penetrated, but these reports do 
not indicate the presence of any chronic residual disability 
of the pancreas as the result of this accident.  Nor was a 
disorder of the pancreas noted on the final summary of the 
veteran's VA hospitalization from January to March 1987.  No 
do the other medical records of the veteran's treatment and 
evaluations since 1987 show the presence of a chronic 
disability of the pancreas.  A claim for benefits for a 
disability under 38 U.S.C.A. § 1151 is not well grounded 
where there is no evidence of the claimed disability.  Jones, 
12 Vet. App. 460.

With regard to the claim for benefits under 38 U.S.C.A. 
§ 1151 for scar of the midline and side, the VA reports of 
the veteran's treatment in early 1987 show that he underwent 
exploratory laparotomy, splenectomy, and placement of a left 
chest tube.  A VA report of the veteran's medical examination 
in April 1987 indicates the presence of entrance and exit 
scars for the placement of the left chest tube and a 
laparotomy scar.  VA benefits under 38 U.S.C.A. § 1151 have 
been granted for the laparotomy scar, and the entrance and 
exit scars are the normal residuals of treatment for the non-
service-connected respiratory disorder and are not considered 
an injury, or an aggravation of an injury, as a result of VA 
hospitalization, medical or surgical treatment for benefits 
under 38 U.S.C.A. § 1151.  A claim for benefits for a medical 
condition under 38 U.S.C.A. § 1151 is not well grounded where 
there is no medical evidence establishing a nexus between a 
current condition and an injury as a result of VA 
hospitalization, medical or surgical treatment or the pursuit 
of a course of vocational rehabilitation under chapter 31 of 
title 38, United States Code.  Jones, 12 Vet. App. 460.

With regard to the claim for benefits under 38 U.S.C.A. 
§ 1151 for a blood pressure condition, the VA reports of the 
veteran's treatment in early 1987 indicate that he had 
hypotension while undergoing treatment and that hypertension 
was diagnosed, but a VA report of the veteran's medical 
examination in January 1987, prior to his VA treatment in 
February 1987, shows elevated blood pressure of 170/110.  VA 
considers blood pressure of 160/90 or higher to be abnormal.  
See note (1) under 38 C.F.R. § 4.104, Code 7101.  In this 
case, the evidence indicates that the veteran had blood 
pressure problems prior to the surgery performed at a VA 
medical facility in February 1987, and the medical evidence 
of record does not link his current blood pressure problems 
to his surgery in February 1987.  A claim for benefits for a 
disability under 38 U.S.C.A. § 1151 is not well grounded 
where there is no medical evidence linking the claimed 
condition to an injury as a result of VA hospitalization, 
medical or surgical treatment or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code.  Jones, 12 Vet. App. 460.

With regard to the claim for benefits under 38 U.S.C.A. 
§ 1151 for a psychiatric condition, the VA reports of the 
veteran's treatment in early 1987 show that he was admitted 
for alcohol and cocaine abuse.  Legal authority precludes the 
payment of compensation based on alcoholism and cocaine abuse 
because such conditions are considered the result of willful 
misconduct.  38 U.S.C.A. §§ 101(16), 105(a) (West 1991); 
38 C.F.R. §§ 3.301(a),(c)(2), 3.310(a); VAOPGCPREC 2-97.7-99; 
Barela v. West, 11 Vet. App. 280 (1998).  The medical 
evidence also shows that the veteran had these conditions 
prior to undergoing surgery in February 1987.  The medical 
evidence reveals that the veteran has post-traumatic stress 
disorder, but the medical evidence does not link this 
disorder or any other psychiatric disability to VA 
hospitalization, medical or surgical treatment or the pursuit 
of a course of vocational rehabilitation under chapter 31 of 
title 38, United States Code.  Jones, 12 Vet. App. 460.  
Hence, the claim for benefits under 38 U.S.C.A. § 1151 for a 
psychiatric disability is not well grounded.

With regard to the claim for benefits under 38 U.S.C.A. 
§ 1151 for a diaphragm disorder, the VA reports of the 
veteran's treatment in early 1987 reveal that a chest tube 
was inadvertently placed across the diaphragm in February 
1987, but these reports do not show the presence of a chronic 
disability of the diaphragm.  A disorder of the diaphragm was 
not noted on the final summary of the veteran's VA 
hospitalization from January to March 1987, and the other 
medical evidence does not reveal the presence of a chronic 
disability of the diaphragm.  A claim for benefits under 
38 U.S.C.A. § 1151 for a medical disability is not well 
rounded where there is no evidence of the claim disability.

While the veteran testified to the effect that he has 
disabilities of the pancreas and diaphragm, additional scars, 
a blood pressure condition, and a psychiatric disability due 
to injury sustained while being treated at a VA medical 
facility in February 1987, this lay evidence is not 
sufficient to demonstrate the presence of chronic 
disabilities of the pancreas and diaphragm or to link his 
current exit and entrance scars for placement of chest tube, 
blood pressure condition, and psychiatric disability to an 
injury sustained during this VA hospitalization.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The competent (medical) evidence in this case does not show 
that the veteran has chronic disabilities of the pancreas and 
diaphragm, and does not link entrance and exit scars from 
placement of a chest tube, a blood pressure condition, and a 
psychiatric disorder to an injury sustained due to 
hospitalization, medical or surgical treatment authorized by 
VA or to the pursuit of VA vocational rehabilitation 
training.  Under the circumstances, the claims for benefits 
under 38 U.S.C.A. § 1151 for a pancreas disorder, scars of 
the midline and side, a blood pressure disorder, a 
psychiatric discard, and a diaphragm disorder are not 
plausible, and they are denied as not well grounded.



ORDER

The claims for benefits under 38 U.S.C.A. § 1151 for a 
pancreas disorder, scars of the midline and side, a blood 
pressure disorder, a psychiatric disorder, and a diaphragm 
disorder are denied as not well grounded.


REMAND

The July 1998 RO rating decision granted service connection 
for a laparotomy scar and assigned a zero percent evaluation, 
effective from January 1997.  The written transcript of the 
veteran's testimony at a hearing in May 1999 constitutes, in 
this case, a notice of disagreement with the rating.  Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  A review of the record 
indicates that the issue of entitlement to a higher rating 
for the laparotomy scar, initially assigned a zero percent 
evaluation, effective from January 1997, has not been made 
the subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issue of entitlement to a 
higher rating for the laparotomy scar, 
initially assigned a zero percent 
evaluation, effective from January 1997.

2.  The veteran and his representative 
should be advised that a VA Form 9, 
substantive appeal, must be filed with 
the issue noted in paragraph one in order 
to obtain appellate consideration of this 
matter.  38 C.F.R. §§ 20.200, 20.202.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

